DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, 17, and 20-32 in the reply filed on 07 January 2021 is acknowledged.
Claims 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 January 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US Patent No. 9458335), in view of Kohzuki et al. (US Serial No. 2016/0075895), as evidenced by “Ciba®” (Irgacure® 784).

    PNG
    media_image1.png
    194
    277
    media_image1.png
    Greyscale
	Regarding claims 1-3 and 5-15; Sloan teaches an ink composition comprising 43.8 wt.% 1,6-hexanediol diacrylate, CN 983 (urethane diacrylate oligomer), 10 wt.% EBECRYL LED 02 (mercapto-modified polyester acrylate), and 0.5 wt.% of IRGACURE 784 [Table 2; Magenta]. 





Irgacure® 784
prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
“Ciba®” (Irgacure® 784) provides evidence that Irgacure® 784 is a titanocene photoinitiator. 
Regarding claim 4; Although Sloan teaches, in the preferred embodiment, employing the urethane diacrylate oligomer in an amount of 5 wt.%, Sloan contemplates a larger range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same 

Claims 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan (US Patent No. 9458335), in view of Kohzuki et al. (US Serial No. 2016/0075895), as evidenced by “Ciba®” (Irgacure® 784).

    PNG
    media_image1.png
    194
    277
    media_image1.png
    Greyscale
	Regarding claims 20-22 and 24-32; Sloan teaches an ink composition comprising 43.8 wt.% 1,6-hexanediol diacrylate, CN 983 (urethane diacrylate oligomer), 10 wt.% EBECRYL LED 02 (mercapto-modified polyester acrylate), and 0.5 wt.% of IRGACURE 784 [Table 2; Magenta]. 





Irgacure® 784
Sloan teaches employing 1,6-hexanediol diacrylate, dipropylene or tripropylene glycol diacrylate, trimethylolpropane triacrylate, and ethoxylated derivatives thereof [col2, line31-45], however fails to teach the composition comprising an ethoxylated pentaerythritol acrylate.  Kohzuki et al. teaches an active energy ray curable composition comprising acrylic resins [0022] and multifunctional monomers, such as hexanediol diacrylate, dipropylene or tripropylene glycol diacrylate, trimethylolpropane triacrylate and ethoxylated pentaerythritol tetraacrylate [0037].  Therefore, Kohzuki et al. prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
“Ciba®” (Irgacure® 784) provides evidence that Irgacure® 784 is a titanocene photoinitiator. 
Regarding claim 23; Although Sloan teaches, in the preferred embodiment, employing the urethane diacrylate oligomer in an amount of 5 wt.%, Sloan contemplates a larger range of from about 5 wt.% to about 25 wt.%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would understand that a composition comprising a urethane diacrylate oligomer employed in an amount of “about 25 wt.%” would be expected to have the same properties as a composition comprising a urethane diacrylate oligomer employed in an amount of “about 30 wt.%.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15, 17, and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20-32 of U.S. Patent No. 10465029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a composition comprising at least one urethane acrylate, at least one pentaerythritol acrylate, at least one polyester acrylate resin, and at least one photoinitiator.  The essential different between the instant application and the patent, is that the patent further requires a narrow weight range of the urethane acrylate.  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  As such, the scope of the patented claims falls within the scope of the instant application, thus an obviousness-type double patenting rejection is proper

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767